Citation Nr: 0938996	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a short-term memory 
disorder due to a head injury.

2.  Entitlement to service connection for a thoracolumbar 
spine strain with mild scoliosis and slight wedging at the 
T12 vertebral body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Parents



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1991 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in November 2004 by the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims for 
entitlement to service connection for a short-term memory 
disorder and for a thoracolumbar spine strain.  The Veteran 
has since relocated to Kansas, and his claim folder has been 
transferred to the VARO located in Wichita, Kansas.

The Veteran and his parents testified during a hearing before 
the undersigned Veterans Law Judge in June 2008; a transcript 
of that hearing is of record.  

In August 2008, the Board remanded the issues to the AMC/RO 
for additional development.  The development has been 
completed, and the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A short-term memory disorder due to a head injury is not 
shown to be related to military service.

3.  A thoracolumbar spine strain is not shown to be related 
to military service.


CONCLUSIONS OF LAW

1.  A short-term memory disorder due to a head injury was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A thoracolumbar spine strain was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a memory disorder and a thoracolumbar spine disorder was 
received in August 2003.  Thereafter, he was notified of the 
general provisions of the VCAA by the Denver RO in 
correspondence dated in November 2003 and April 2004 and by 
the Huntington, West Virginia RO in October 2008 (resent in 
January 2009).  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in June 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His available service treatment records, service personnel 
records, and private treatment records from Penrose-St. 
Francis Hospital have been obtained and associated with his 
claims file.  The Veteran has also been provided with VA 
general, neurological, psychiatric, and neuropsychological 
examinations to assess the current nature and etiology of his 
claimed memory and thoracolumbar spine disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has a current short-term memory 
disorder and thoracolumbar spine disorder as a result of an 
April 1992 steam pipe explosion on the USS Forrestal during 
active military service.

The only available service treatment records are the 
Veteran's enlistment report of medical history and enlistment 
medical examination report, both dated in September 1990.  
Neither report indicated any history of memory impairment or 
back problems.  Additional attempts by the RO to locate any 
service treatment records were made to the Records Management 
Center (RMC), the Naval Reserve Personnel Center (NRPC), and 
the Naval Historical Center, but no treatment records were 
located.  The RO also conducted independent Internet research 
of the USS Forrestal (CVA-59); however, the available history 
of the ship did not include any explosion from April or May 
1992.  An October 2004 memorandum outlined the RO's efforts 
to locate service treatment records and concluded that they 
are unavailable for review.  In May 2007 the Naval Historical 
Center also indicated that a search of the deck logs for the 
Forrestal revealed no record of a steam pipe explosion or any 
documentation of an injury to the Veteran.

The Board is mindful that in a case such as this, where 
service treatment records are unavailable, there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is further 
noted, however, that the case law does not lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control, which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  While it is unfortunate 
that most of the Veteran's service treatment records are 
unavailable, it should be noted that unsuccessful attempts 
were made to obtain these records.  The appeal must be 
decided on the evidence of record, and the Board's analysis 
has been undertaken with this heightened duty in mind.

Service personnel records were located and showed that the 
Veteran served on the USS Forrestal from November 1991 until 
two days before his separation in May 1992.  In a psychiatric 
consultation report dated in May 1992, the reason for the 
request included the Veteran's report of feeling miserable, 
not fitting in, joining the Navy with a "chip on his 
shoulder," and having thoughts of suicide by hanging himself 
with a bed sheet ("though no practice sessions").  The 
provisional diagnosis was borderline personality disorder.  
During the consultation, the Veteran denied any history of 
mental illness or drug or alcohol abuse, indicated that he 
enlisted against his parent's advice to satisfy a 
grandfather's wish, and stated that he was unable to adapt to 
routine military life.  He reported that he contemplated 
suicide as a way out of his discomfort in the Navy, but did 
not want to die.  The impression included personality 
disorder with immature/avoidant features.  The Veteran's DD 
Form 214 (separation from service) showed that he was 
involuntarily separated one week later for a personality 
disorder.

Post-service inpatient treatment records from Penrose-St. 
Francis Hospital dated from July to August 2002 showed that 
the Veteran was admitted after threatening to hang himself 
following an argument with his mother.  He described thoughts 
of suicide since he was a teen that worsened since a 1992 
accident in the Navy.  The admitting diagnosis was major 
depression.  In an admission history and physical report, he 
described an in-service steam pipe explosion that fractured 
his back and caused a closed head injury with loss of 
consciousness for approximately 24 hours.  He indicated that 
he did not have any residual of that explosion of which he 
was aware.  He also described a 1994 bicycle accident, which 
resulted in a fractured jaw, back, left femur, and collar 
bone, indicating that he was pronounced "dead on arrival", 
but was resuscitated and spent several days in different 
levels of consciousness.  

In correspondence received in November 2003 and April 2004, 
the Veteran indicated that the only treatment he received for 
his claimed head and back injuries was on the ship and at the 
Pensacola Naval Hospital.

Statements from Ellis Hospital dated in December 2003 and 
March 2009 indicated that the requested medical records had 
been destroyed in accordance with New York State law.

In a VA neuropsychological examination report dated in June 
2004, the Veteran described working on a steam pipe that 
exploded and threw him across the room, hitting his back and 
head, and waking up in the Naval Base Hospital two or three 
days later.  He recalled being sent back to his ship and 
being discharged two days later.  He stated that he had been 
unable to hold a job due to severe "short term memory loss" 
as a result of the in-service injury, reporting that he last 
worked in 1997.  He also described a post-service 1994 
bicycle accident in which he ran head-on into a car; he 
stated that his leg was torn off and reattached, and he had a 
laceration from his throat to his pelvis.  His parents, who 
were present during the examination, indicated that while he 
was being treated for those injuries, the doctors informed 
them that the radiology findings suggested that he had prior 
injuries to his head and back.  Following the administration 
of cognitive and psychological tests, the Axis I and Axis II 
diagnoses were listed as no diagnosis, and the examiner 
concluded that it was impossible to determine whether the 
Veteran suffered a brain injury while on active duty because 
there was no supporting documentation.  He further explained 
that validity testing showed variable effort on the Veteran's 
part, and while it was notable that his parents reported 
significant impairment, testing did not support that pattern 
overall.

In a VA psychiatric examination report dated in July 2004, 
the psychiatrist concurred with the neuropsychological 
evaluation that it was difficult to document any short-term 
memory impairment.  He noted that the Veteran and his parents 
reported that he had been very unsuccessful in keeping a job, 
but there was not enough information in the chart to further 
investigate the claim.  No diagnosis for Axis I or II was 
provided.

In a VA neurology examination report dated in July 2004, the 
Veteran again described an in-service steam pipe accident 
that resulted in his claimed head and back disabilities.  He 
complained of current memory problems and backaches, 
especially if he is working for long hours.  He reported 
doing a fair amount of physical work for his parents.  The 
diagnosis was closed head injury.  The neurologist indicated 
it was very difficult to assess the Veteran's memory, 
concentration, and judgment complaints because there were no 
medical records of either the in-service steam pipe injury or 
the post-service bicycle accident.  He noted that the Veteran 
reported some lapses of consciousness that he attributed to 
blood loss and not wearing a helmet with respect to the 
bicycle injury.  He also reported headaches that sounded to 
the examiner like muscle tension headaches.  The examiner 
concluded that the location of the headache corresponded to 
the site of trauma by the Veteran's description and it was as 
likely as not that the "headaches date from that episode of 
head injury."

In a VA general medical examination report dated in July 
2004, the Veteran denied any current medical treatment.  He 
described an in-service steam pipe explosion that caused 
brain trauma and back pain and a post-service bicycle 
collision with a car that caused his left leg to be ripped 
off and reattached with a steel rod, an injured lower jaw, an 
aggravation of his low back pain, and a collapsed lung.  He 
reported that he was treated at Ellis Hospital for about two 
weeks.  An anatomical figure report documented seven post-
service scars ranging from 2.5 to 20 centimeters in length.  
Following a physical examination and radiologic testing, the 
diagnosis was thoracolumbar spine strain with limited motion, 
mild scoliosis and slight wedging of T12, and normal lumbar 
spine.

During a June 2008 hearing, the Veteran's mother testified 
that the Veteran called just after he was discharged from the 
hospital in service to tell her that that he was almost 
killed and had been unconscious in a hospital.  She also 
testified that he had a learning disability that caused him 
to be slower, but he graduated from high school.  His parents 
testified that they brought the Veteran to Ellis Hospital 
after he collided on his bicycle with an oncoming car in 
1994.  They stated that the doctor told them that there was a 
break in the Veteran's upper back and fluid around the 
brainstem, and that both were from old injuries.  The parents 
further indicated that the Veteran applied for disability 
benefits from the Social Security Administration (SSA) after 
the 1994 bicycle accident.

The Veteran testified that an in-service low-pressure steam 
pipe explosion in April 1992 caused a memory disorder due to 
a brain injury and a back disorder; he denied any burns from 
the explosion.  He testified that he lost consciousness, 
believed he was hospitalized for approximately two weeks, was 
returned to the ship, and was discharged approximately two 
weeks later.  He denied any problems in service other than 
trouble folding his clothes and some difficulty learning the 
ropes.  He testified that he had not received any medical 
treatment for his claimed disabilities other than 
chiropractic care for his back until summer 2007.  He 
reported that his claim for SSA disability benefits was 
denied.

In a letter dated in October 2008 (that was resent in January 
2009), the Huntington, West Virginia RO requested additional 
information to support the Veteran's claim, including the 
date and location of his 1994 bicycle accident for the 
purpose of obtaining any state or local accident reports, 
names and addresses of all high schools he attended, evidence 
of any treatment for his claimed memory and thoracolumbar 
spine disorders from military service to the present time, or 
other pertinent medical reports that were not of record.

A response from the SSA dated in October 2008 indicated that 
medical records pertinent to the Veteran's claim for benefits 
could not be located.

In correspondence dated in January 2009, the Veteran stated 
that the only treatment he received for his claimed memory 
and back disabilities was on the ship and at the Pensacola 
Naval Hospital.  He also stated that he was treated at Ellis 
Hospital about a year after discharge and that x-rays showed 
that his injuries were due to the accident on the Forrestal.

The Board has considered the Veteran, his parents, and his 
representative's contentions that he has a current memory 
disorder and thoracolumbar spine disorder as a result of a 
steam pipe explosion during active service, but finds that 
service connection for either disability is not warranted.

Initially, the Board finds that the Veteran is competent to 
report the occurrence of an in-service steam pipe explosion 
and that the Veteran and his parents are competent to render 
opinions regarding their observations that the Veteran was 
experiencing memory problems and intermittent back pain.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation; in such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection).  

However, even if the Board conceded that the Veteran was 
injured from a steam pipe explosion and hospitalized near the 
end of his service, service connection for a memory disorder 
or thoracolumbar spine disability is not warranted because 
there is no evidence of continuity of symptomatology after 
discharge to support the claim (even after an intervening 
bicycle collision with a motor vehicle in 1994), and there is 
no evidence or persuasive medical opinion linking the 
Veteran's closed head injury or thoracolumbar spine 
disability (both diagnosed in July 2004) to military service.  

First, the Board observes that a psychiatric consultation 
report dated one week before his discharge and shortly after 
the reported explosion is entirely silent for any recent head 
or back injury or hospitalization, including any finding of a 
fractured back as the Veteran has alleged.  Rather, it 
detailed only the Veteran's thoughts of suicide and 
difficulty adapting to military life.  Moreover, the Veteran 
denied seeking any post-service treatment for his claimed 
memory and back disorders and, in fact, denied knowledge of 
any residuals of injuries from the in-service explosion 
during a July 2002 admission to Penrose-St. Francis Hospital.  
In addition, while he did testify that he had some 
chiropractic treatment, he did not provide any copies of 
those records or provide authorization for the RO to obtain 
those records for him.  In this regard, the Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Board finds that the lack of continuity of 
symptomatology of a memory disorder or thoracolumbar spine 
disorder after discharge weighs heavily against the claims.  
38 C.F.R. § 3.303(b). 

Second, the record includes no competent medical opinion 
establishing a nexus or medical relationship between a memory 
disorder or thoracolumbar spine disorder diagnosed post-
service and events during the Veteran's active service.  
Although the Veteran's parents testified that a doctor from 
Ellis Hospital told them in 1994 that there was a break in 
the Veteran's upper back and fluid around the brainstem, and 
that both were from old injuries, there is no objective 
medical evidence to support that conclusion.  Moreover, the 
gravity of the 1994 bicycle accident, including the Veteran's 
reports of loss of consciousness from blood loss and not 
wearing a helmet, a severed femur, and a broken back and 
other fractured bones, compared with the reported in-service 
steam pipe injury for which the Veteran never sought post-
service treatment, provides a plausible alternative etiology 
for the Veteran's claimed disabilities.  Without medical 
evidence of a nexus between a claimed in-service disease or 
injury and the present disease or injury, service connection 
cannot be granted.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Therefore, the Veteran's claims for service 
connection for a memory disorder and a thoracolumbar spine 
disorder must be denied.

The Board has considered the available medical evidence and 
the assertions that the Veteran, his parents, and his 
representative advanced in connection with the claims on 
appeal.  The Board has considered the Veteran's claim that he 
has a short-term memory disorder and a thoracolumbar spine 
disorder as a result of an in-service steam pipe explosion 
shortly before his discharge.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
memory disorder and thoracolumbar spine disorder have no 
probative value.

For all the foregoing reasons, the claims for service 
connection for a short-term memory disorder and a 
thoracolumbar spine disorder must be denied.  In arriving at 
the decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



ORDER

Entitlement to service connection for a short-term memory 
disorder due to a head injury is denied.

Entitlement to service connection for a thoracolumbar spine 
strain with mild scoliosis and slight wedging at the T12 
vertebral body is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


